Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claims 1 and 15, the claimed, “the symmetry axis” has been amended to –a symmetry axis–.
	In claim 15, the claimed, “therein the IMU being disposed” has been amended to –wherein the IMU being disposed–. (Similarly to the language of claim 1)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1–16, the prior art does not teach or suggest the claimed, “a PCB body portion and an isolation portion that is formed by grooving on a single edge of the PBC, then continuing inward towards the center of the PCB, the isolation portion is a symmetric structure and is symmetrically disposed relative to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6pm, EST w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN D WALSH/Primary Examiner, Art Unit 2852